248 F.2d 951
WONG MOON JEE et al., Plaintiffs, Appellants,v.John Foster DULLES, Secretary of State of the Unital States,Defendant, Appellee.
No. 5242.
United States Court of Appeals First Circuit.
Heard Oct. 3, 1957.Decided Oct. 25, 1957.

Paul J. Burns, Boston, Mass., for appellants.
Robert J. Hoffman, Asst. U.S. Atty., Boston, Mass., with whom Anthony Julian, U.S. Atty., and Andrew A. Caffrey, Asst. U.S. Atty., Boston, Mass., were on the brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN Circuit judges.
PER CURIAM.


1
Separate complaints were filed in the United States District Court for the District of Massachusetts by three alleged sons of one Wong Hung seeking a declaratory judgment that the plaintiff is a citizen of the United States by virtue of the native-born citizenship of his father.


2
The district court denied motions by the defendant for summary judgment and consolidated the cases for trial.  At the trial certain depositions taken in Hong Kong were received in evidence.  In addition, perhaps the principal evidence for the plaintiffs consisted of live testimony, in English, by two witnesses for the plaintiffs.  These two witnesses were Wong Loy Jee and Wong Wah Jee, each of whom claimed that he is a blood brother of the other and also a blood brother of the three plaintiffs.  The district court in its findings of fact gave its reasons for concluding that the stories told by these two witnesses were 'inherently incredible', with the result that the district court receive the 'strong impression that the stories stated on the stand by the two witnesses were not true'; hence, 'the Court does not believe either of the witnesses.'  Accordingly, the court entered judgments dismissing the complaints.  On this appeal the sole issue is whether we can say that this finding by the district court was 'clearly erroneous' under Rule 52(a), Fed.Rules Civ.Proc. 28 U.S.C.A. After an examination of the record, we certainly cannot say that it was.


3
A judgment will be entered affirming the judgments of the District Court.